Citation Nr: 0900541	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-04 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
claimed as bleeding gums, for compensation purposes.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a psychiatric 
disorder to include anxiety disorder and depressive disorder.

5.  Entitlement to service connection for right ear hearing 
loss.

6.  Entitlement to service connection for a disability 
claimed as painful joints.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder of the cervical spine claimed as muscle spasms of 
the neck and shoulder blade.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran retired after 20 years of service.  He had active 
military service from December 1979 to December 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

All of the issues, with the exception of the issue of service 
connection for dental disorder, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service treatment records reveal notations that the 
veteran was diagnosed with periodontal disease during 
service;  he did not suffer any dental trauma in service. 

2.  Periodontal disease is not a disorder for which service 
connection can be granted for compensation purposes.


CONCLUSION OF LAW

The criteria for service-connected compensation for dental 
disability to include bleeding gums and periodontal disease 
are not met. 38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.381 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, before proceeding with an analysis of the merits, 
the Board must examine whether the requirements under the 
Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).

However, in this case, VCAA notice is not required because 
the issue presented, involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; his contentions; and VA medical treatment 
records.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the claim for service connection for a dental 
disorder for compensation purposes.    

Review of the record reveals that, the RO denied service 
connection for compensation purposes for a dental disorder, 
periodontal disease, claimed as bleeding gums, in a May 2000 
rating decision and notified the veteran of the decision that 
same month.  The veteran did not file a notice of 
disagreement with respect to this issue and the rating 
decision denying service connection for bleeding gums became 
final.  38 U.S.C.A. § 7105(c) (West 1991). 

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

VA regulations specifically provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material 
evidence.  New evidence means existing 
evidence not previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise 
a reasonable possibility of substantiating 
the claim.

38 C.F.R § 3.156(a)(2008).

In the present case the veteran's attorney submitted a letter 
dated September 2003.  This letter asserted claims for 
service connection as noted above.  This letter also vaguely 
asserted a "claim to reopen all previously disallowed claims 
on the basis of new and material evidence."  However, the 
only apparent evidence recently made part of the record were 
recent VA outpatient treatment records, none of which showed 
treatment for any dental disorders.  

Nevertheless, the RO reopened the veteran's claim for service 
connection for bleeding gums for compensation purposes and 
denied the claim.  The Board will not disturb this finding, 
since a complete de novo review of the claim will not 
prejudice the veteran. 

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla. Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.

Otherwise, a veteran may be entitled to service connection 
for dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met. 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161 
(emphasis added).

The rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war. 38 C.F.R. § 3.381(b).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
there is no basis for compensation for any dental disorder.  
The record shows that the veteran was identified with 
periodontal disease during service as evidenced by a service 
dental record dated February 1999.  However, on the veteran's 
September 1999 retirement examination medical history he did 
not report having excessive bleeding after injury or dental 
work.  The veteran's attorney submitted a vague letter to the 
RO which talked in general terms about increased disability 
rating and reopening of claims.  As such, this must be 
construed as a claim to reopen the claim for service 
connection for bleeding gums for compensation purposes.  
Moreover, neither the veteran, nor his attorney has submitted 
any evidence related to this vague dental claim.  

The veteran has not been shown to have loss of teeth due to 
the loss of substance of the body of the maxilla or mandible. 
Nor does he have any of the other dental disorders listed 
under 38 C.F.R. § 4.150. Therefore, the Board finds that 
service connection for a dental disorder, to include 
periodontal disease and claimed as bleeding gums, for 
compensation purposes must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Service connection for a dental disorder, to include 
periodontal disease and claimed as bleeding gums, for 
purposes of compensation, is denied. 


REMAND

One of the veteran's claims involves whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a disorder of the cervical spine claimed as 
muscle spasms of the neck and shoulder blade.  Service 
connection for this disability was previously denied, and 
that decision is final.  During the pendency of this appeal, 
the Court issued a decision which held that, in the context 
of a claim to reopen, VCAA notice must include an explanation 
of 1) the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
and 2) what constitutes new and material evidence to reopen 
the claim as determined by the evidence of record at the time 
of the previous final denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Court further explained that the VCAA 
requires, in the context of a claim to reopen, that VA look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. See Id.

In this case, the RO issued the veteran a notice letter in 
November 2003.  While this letter did discuss generally the 
concept of new and material evidence to reopen the claim for 
service connection, it did not provide all the necessary 
notice as specified by Kent.  Accordingly, the Board finds 
action by the RO is required to satisfy the notification 
provisions of the VCAA in accordance with Kent, supra.

With respect to the claim for service connection for 
"painful joints," the Board notes a lack of specificity 
with respect to this claim.  The veteran is already service-
connected for bilateral knee disabilities.  Also, the veteran 
is asserting claims for service connection for a low back 
disability which is manifested by low back pain.  Review of 
the record reveals that neither the veteran, nor the 
veteran's attorney has made specific claims as to what exact 
disabilities or anatomical locations are at issue with 
respect to this nebulous claim.  The veteran and his attorney 
should be asked to specify the exact nature of this claim.  

Service treatment records do reveal notations related to 
headaches, hearing loss, and back pain, including upper and 
lower back muscle spasm.  The veteran has not been afforded a 
VA Compensation and Pension examination with respect to many 
of his claims for service connection which are presently on 
appeal.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence in the 
service medical records showing complaints of symptoms of 
pain related to the claimed disabilities, along with the 
veteran's vague assertion of continuity of symptoms appears 
to be enough, in the present case, to trigger the duty to 
assist and provide the veteran with Compensation and Pension 
examinations.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

In addition, it is noted that the veteran receives medical 
care through VA.  He has recently asserted that recent VA 
medical treatment records would support his claims for 
service connection.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from January 2005, to the present.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided with 
notice of what constitutes new and 
material evidence, to reopen his claim 
for service-connection for a disorder 
of the cervical spine claimed as muscle 
spasms of the neck and shoulder blade, 
as set forth in Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006).

2.  Contact the veteran and his 
attorney and request that they specify 
the nature of the claim for service 
connection for "painful joints" by 
indicating what specific disability, 
and what specific joints, service 
connection is being claimed for.  

3.  Request complete copies of VA medical 
treatment records for treatment of the 
veteran at the VA Medical Center, 
Birmingham for the period of time from 
January 2005, to the present.  Document 
all efforts made to request these 
records. 

4.  Following the above, the veteran 
should be accorded a VA examination for 
disorders of the spine.  The report of 
examination should include a detailed 
account of all manifestations of upper and 
lower back pain reported and found to be 
present.  The examiner is requested to 
indicate a diagnosis of all disorders of 
the upper spine and lower spine found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to review the claims folder.  
The examiner is also requested to render, 
if possible, an opinion as to the etiology 
of any current spine disorders found to be 
present, specifically whether it is at 
least as likely as not (a probability of 
50 percent or greater) that any current 
spine disorder is related to the veteran's 
documented complaints of neck and low back 
pain with associated muscle spasm noted 
during service.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

5.  The veteran should be accorded a VA 
psychiatric examination.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present.  
The examiner is requested to offer an 
opinion as to the etiology on any 
psychiatric disorder found to be present, 
specifically, whether it is at least as 
likely as not that any current psychiatric 
disorder was manifested during active 
service, or whether it is at least as 
likely as not that any current psychiatric 
disorder is caused, or aggravated by, his 
service-connected disabilities.  All 
necessary special studies or tests, 
including psychological testing, are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the physicians include 
a definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

6.  The veteran should be accorded the 
appropriate examination for headaches.  
The report of examination should include a 
detailed account of all manifestations of 
the headaches disorder found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicate if it as least as 
likely as not that any current headache 
disorder is related to, or a continuation 
of, the headaches noted during service on 
the veteran's separation examination 
report. The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

7.  The veteran should be accorded another 
audiology examination.  The report of 
examination should include a detailed 
account of all manifestations of hearing 
loss found to be present.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  
Specifically, accurate speech recognition 
scores should try to be obtained, and if 
they cannot be obtained, then the examiner 
should note the reason why.  If a current 
hearing loss disability is found to be 
present, the examiner is requested to 
offer an opinion as to the etiology of the 
disability, specifically whether it is 
related to the hearing loss noted on the 
separation examination report.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

8.  Following the above, readjudicate the 
veteran's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


